

EMPLOYMENT AGREEMENT dated as of June 29, 2005, between Leslie Hudson (the
"Executive") and DOV Pharmaceutical, Inc., a Delaware corporation (the
"Company").


WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement to assure the Company of the services of the Executive, to assure the
Executive of the terms and conditions of his employment, and to set forth the
duties and compensation of the Executive, all upon the terms and conditions
hereinafter set forth;


NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the Executive and the Company hereby agree as follows:


ARTICLE I


Employment


Section 1.01. Term. The initial term of this Employment Agreement shall
commence, and the Executive shall commence his employment, on July 28, 2005 and,
unless sooner terminated pursuant to Article III hereof, shall terminate on the
date that is three years thereafter (the “Employment Period”). Unless sooner
terminated pursuant to Article III, the parties may by written agreement renew
this Agreement for one year (each such one-year period hereinafter referred to
as a “Renewal Period”; the Initial Employment Period and all Renewal Periods
hereinafter referred to as the “Employment Period”).


Section 1.02. Position. The Company shall employ the Executive and the Executive
shall serve as chief executive officer (“CEO”) and president during the
Employment Period.


Section 1.03. Duties. (a) Subject to the responsibility vested in the Board of
Directors of the Company (the “Board”) under the General Corporation Law of the
State of Delaware, the Executive shall have such responsibility and authority as
are customarily possessed and exercisable by the CEO and president of a
corporation. The Executive shall also perform such other executive and
administrative duties (not inconsistent with the position of CEO and president)
as the Executive may reasonably be expected to be capable of performing on
behalf of the Company and any subsidiaries and affiliates of the Company as may
from time to time be authorized or directed by the Board.


(b) During the Employment Period, the Executive shall perform faithfully the
duties covered by Section 1.02(a) to the best of his ability and devote his full
business time and attention to the Company's business and not engage in any
other business activities except with the approval of the Board provided that he
may subject to Section 4.01 invest in companies not requiring his services and
may subject to Section 1.03(a) devote reasonable time to charitable and civic
affairs.
 
 
 
 

--------------------------------------------------------------------------------

 


(c) The Company shall provide and pay for a standard directors and officers
insurance policy insuring the Executive against liability arising out of the
performance of his duties, and shall indemnify and hold the Executive harmless
from liability arising out of his services hereunder.


ARTICLE II


Compensation


Section 2.01. Basic Compensation. As compensation for the Executive's services
hereunder, the Company shall pay to the Executive an annual salary of $425,000
(as adjusted, "Basic Compensation"), payable in bi-weekly installments. The
Basic Compensation may be increased from time to time in the discretion of the
Board.


Section 2.02. Incentive Compensation. (a) In addition to Basic Compensation, the
Executive shall together with other executive staff be considered at least
annually for incentive compensation (“Incentive Compensation”) upon
recommendation by the Compensation Committee to the Board. Notwithstanding the
foregoing, in January 2006 the Company shall pay the Executive as Incentive
Compensation for 2005 a cash bonus of $85,000. In addition, notwithstanding the
foregoing, the Company shall pay the Executive as Incentive Compensation for
2006 and subsequent years a bonus targeted at 40% of Basic Compensation, if the
Executive meets performance objectives developed by the Compensation Committee
in consultation with the Executive, provided that the Compensation Committee
ultimately shall have discretion to set performance objectives, with such annual
bonuses to be paid no later than February of the year immediately following the
year for which the bonus has been earned. Such performance objectives may
incorporate, among other items, the performance of the Company, increase in
value of the Company and the Executive’s contribution thereto.


(b)  In addition to the Incentive Compensation described in Section 2.02(a), the
Board in its discretion may provide the Executive with additional Incentive
Compensation upon recommendation of the Compensation Committee. Any such
additional Incentive Compensation shall be paid to the Executive within 30 days
after the Board’s determination regarding same. In addition, the Executive shall
have the right to participate in the Company's other compensation and benefits
programs for the benefit of other executives and employees, including without
limitation long term compensation, in accordance with their terms and as the
same may be amended from time to time.


Section 2.03. Other Benefits. (a) During the Employment Period, the Company
shall (i) provide the Executive and maintain on the Executive’s behalf, or
reimburse the Executive for carrying comprehensive medical insurance including
the Executive’s contribution if he so elects to the Pfizer/Pharmacia health and
dental plan; (ii) reimburse the Executive for all reasonable fees and expenses
of counsel in connection with this Agreement; and (iii) reimburse the Executive
for the annual fee up to $9,500 for his personal financial advisor. In addition,
the Executive shall have the right to participate in the Company's other
compensation and benefits programs for the benefit of employees in accordance
with their terms and as the same may be amended from time to time. The Executive
may participate in (i) the Company’s pre-tax spending account plan if any and
(ii) at the Company’s expense its disability insurance and life insurance plans.

 
 
2

--------------------------------------------------------------------------------

 
 
(b) The Executive shall be eligible to participate in the Company’s stock option
program and shall initially be awarded 225,000 options on the Executive’s first
day of employment with the Company. The terms of such options shall be governed
by the present form of stock option agreement with the Company used for
executive staff, and the terms of any additional options shall be governed by
the Company’s standard stock option agreement in use at the time of grant, which
for all options held by or issued to the Executive may incorporate the terms
established by the Company’s stock option plan if any adopted subsequent to the
date of grant provided that notwithstanding such stock option terms if any to be
adopted to the contrary the Executive’s options to the extent not vested shall
fully and immediately vest upon a termination of employment pursuant to Section
3.01(d), or Section 3.03 or Section 3.04 and be fully exercisable during the
period 90 days thereafter (or if shorter the exercise expiration date thereof)
or during such longer post-employment period established by such terms to be
adopted. The options granted to purchase 225,000 shares of the Company’s common
stock shall have an exercise price determined by the closing price on the date
the options are awarded to the Executive and shall vest ratably annually over
the 48-month period commencing on the Executive’s first day of employment with
the Company.


(c) The Executive shall also upon commencement of employment be granted 100,000
shares of restricted stock of the Company, which shall vest on the same schedule
and be subject to the same acceleration of vesting for termination by the
Company other than for cause, or by the Executive for good reason or following a
change in control as the options granted covered by section 2.03(b).


The Company may from time to time award additional stock or stock options to
Executive based on the level of the Executive’s job performance.


(d)  The Company shall pay to or on behalf of the Executive a monthly automobile
allowance of $1,000.


(e)  The Executive shall be entitled to six weeks of paid vacation in each
calendar year. The Executive shall also be entitled to the same standard paid
holidays given by the Company to senior executives generally, all as determined
from time to time by the Board or appropriate committee thereof. Vacation time
shall cumulate and carry forward from year to year provided that the Executive
shall not be entitled to use more than ten weeks of vacation in any one year
without the permission of the Compensation Committee and provided that the
Executive shall to the extent practicable in his discretion coordinate his
vacation schedule with other executive officers. Upon the Executive’s separation
from the Company at any time and for any reason or no reason, the Company shall
pay the Executive for any and all accrued and unused vacation days.
 
 
 
3

--------------------------------------------------------------------------------

 


(f) The Company shall reimburse the Executive for travel or other expenses or
disbursements reasonably incurred or made by him in connection with the
Company's business during the Employment Period upon receipt of reasonable
documentation thereof.


(g) The Company shall pay the Executive up to $75,000, incurred within 24 months
of the date hereof, for moving expenses including brokerage on the sale of his
home from Philadelphia to a location commutable to the Company. In addition, the
Company shall also pay the Executive for expenses incurred by the Executive for
corporate housing and travel to and from Philadelphia until the earlier of the
Company’s relocation and December 31, 2005. After December 31, 2005, the Company
shall also pay the Executive for any expenses incurred by the Executive for up
to four months’ corporate housing following the Company’s relocation and prior
to the Executive’s residential move.


(h) The benefits set forth in this Section 2.03 shall be collectively referred
to as the “Benefits.”


ARTICLE III


Termination of Employment


Section 3.01. Termination of Employment by Company


(a) Except as otherwise provided in this Article III and in Article IV, upon the
occurrence of any of the following events, this Agreement and the rights and
obligations of the parties hereunder shall terminate:


(i)  "Disability" (as defined in Section 3.05(a)) of the Executive; or


(ii) conduct by the Executive constituting "Cause" (as defined in Section
3.05(b)); or


(b) In the case of termination pursuant to Section 3.01(a)(i), the Company shall
be obligated to pay the Executive and the Executive shall be entitled to
receive, in complete and total satisfaction of the obligations of the Company
hereunder, an amount equal to Basic Compensation, Incentive Compensation and
Benefits for the period commencing on the date of termination and ending on the
date that is nine months after the date of termination. Basic Compensation,
Incentive Compensation and Benefits shall be paid in the manner and at the
intervals provided in Article II.


(c)  In the case of termination pursuant to Section 3.01(a)(ii), the Company
shall be obligated to pay the Executive and the Executive shall be entitled to
receive, in complete and total satisfaction of the obligations of the Company
hereunder, an amount equal to Basic Compensation, Incentive Compensation and
Benefits through the date of such termination.


 
4

--------------------------------------------------------------------------------

 
 
(d) In the case of termination of the Executive by the Company other than
pursuant to Section 3.01(a) or Section 3.02, or if for any reason the parties do
not renew this Agreement, the Company shall be obligated to pay the Executive
and the Executive shall be entitled to receive, in complete and total
satisfaction of the obligations of the Company hereunder, the greater of (i)
payment to the Executive equal to Basic Compensation commencing on the date of
termination and ending three years from the date hereof and (ii) payment to the
Executive equal to one year of Basic Compensation.


Section 3.02. Death. In the event of the death of the Executive during the
Employment Period, the Employment Period shall terminate on the date of death
and the Executive's designated beneficiary or, if none, his estate shall be
entitled to receive, in complete and total satisfaction of the Company's
obligations hereunder, Basic Compensation, Incentive Compensation and Benefits
through such date of death and for a period of 90 days thereafter.


Section 3.03. Termination of Employment by the Executive. (a) If during the
Employment Period there should occur any of the following events (each of the
following being an event giving the Executive the right to resign for "Good
Reason”): (i) a change in the title and/or responsibilities of the Executive,
such that the Executive is no longer functionally the CEO or President of the
Company and no longer has such responsibilities and authorities as are
customarily exercisable by the CEO or President of a corporation or (ii) a
failure by the Company to provide the Executive with Basic Compensation,
Incentive Compensation or Benefits, other than a failure that is not in bad
faith and is remedied by the Company within 15 days after receipt of notice
thereof given by the Executive, or (iii) a breach by the Company of a material
term of this Agreement that is not remedied by the Company within 15 days of
notice thereof by the Executive, the Executive may elect to terminate his
employment by notice to the Company (subject to Article IV). If the Executive
exercises such election, the Employment Period shall terminate effective upon
the later to occur of (x) receipt of such notice by the Company and (y)
expiration of the 15-day period referred to in Section 3.03(a)(ii) or (iii).


(b)  If the Executive exercises his election to terminate pursuant to Section
3.03(a), the Company shall be obligated to pay the Executive and the Executive
shall be entitled to receive, in complete and total satisfaction of the
obligations of the Company hereunder, the greater of (i) payment to the
Executive equal to Basic Compensation commencing on the date of termination and
ending three years from the date hereof and (ii) payment to the Executive equal
to one year of Basic Compensation.


(c) If the Executive terminates this Employment Agreement for any reason other
than those contained in Section 3.03(a), the rights and obligations of the
parties hereunder shall terminate immediately (except as otherwise provided in
Article IV) and the Employment Period shall terminate immediately except that
the Executive shall be entitled to receive, in complete and total satisfaction
of the obligations of the Company hereunder, his Basic Compensation, Incentive
Compensation and Benefits through the date of such termination.


 
5

--------------------------------------------------------------------------------

 
 
Section 3.04. Change of Control. (a) In the event there is a Change of Control
(as defined in Section 3.05), the Executive shall have the right in his sole
discretion to terminate his employment within six months after such Change of
Control and receive the additional compensation and benefits set forth in this
Section 3.04. Specifically, if the Executive terminates his employment within
six months after a Change of Control, the Company shall be obligated to pay the
Executive, and the Executive shall be entitled to receive in complete and total
satisfaction of the obligations of the Company hereunder, the greater of (i)
payment to the Executive equal to Basic Compensation commencing on the date of
termination and ending three years from the date hereof; and (ii) payment to the
Executive equal to one year of Basic Compensation plus Incentive Compensation
Granted for the preceding year.
 
(b) If at any time it shall be determined that any payment or distribution by
the Company to the Executive or for his benefit, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or any
other plan, arrangement or otherwise (the “Payment”), is or would be subject to
an excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (“Code”) or any other provision of the Code, or constitutes or would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code, then the Company shall pay the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive after
deduction of any excise tax imposed under Section 4999 of the Code (or any other
provision of the Code), and any federal, state and local income and employment
tax and excise tax imposed upon the Gross-Up Payment, shall be equal to the
Payment. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income tax and employment taxes at the
highest marginal rate of federal income and employment taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence (or, if greater, the state and locality in which the
Executive is required to file a nonresident income tax return with respect to
the Payment) on the date of Payment, net of the maximum reduction in federal
income taxes that may be obtained from the deduction of such state and local
taxes.


(c) All determinations to be made under this Section shall be made by the
Company’s independent public accountant (the “Accounting Firm”) at the Company’s
sole expense. The Accounting Firm shall provide its determinations and any
supporting calculations both to the Company and the Executive within thirty (30)
days of the Executive’s separation from the Company. Any such determination by
the Accounting Firm shall be binding upon the Company and the Executive. Within
five (5) days after the Accounting Firm’s determination, the Company shall pay
(or cause to be paid) or distribute (or cause to be distributed) to or for the
benefit of the Executive such amounts as are then due to the Executive under
this Section.


 
6

--------------------------------------------------------------------------------

 
 


(d) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than fifteen (15) business days after the Executive
knows of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall: (1) give the Company any information reasonably requested by
the Company relating to such claim; (2) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company; (3)
reasonably cooperate with the Company in good faith in order to effectively
contest such claim; and (4) permit the Company to participate in any proceedings
relating to such claim. The Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any excise tax, income tax or employment tax, including
interest and penalties, with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim. The Company’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

(e) Any and all of the fees and expenses of the Accounting Firm in performing
the determinations referred to in this Section shall be borne solely by the
Company. In addition, in the event the Executive seeks any accounting, financial
or legal services in connection with this Section, any and all fees and expenses
by such accountants, financial advisors or counsel shall be fully reimbursed by
the Company.


(f) If it any time it appears that an excise tax may become due and owing under
this Section 3.04, then the Company and the Executive shall consult with each
other to determine if there is a mutually agreeable method of reducing such
excise tax.


Section 3.05. Definitions of Certain Terms. (a) "Disability" shall mean any
physical or mental condition of the Executive that renders the Executive
incapable of performing any substantial portion of the services contemplated
hereby (as confirmed by competent medical evidence) and that has continued for
at least 90 consecutive business days in any 12-month period or a total of six
months during any 12-month period.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)  The following shall constitute conduct entitling the Company to terminate
the Executive's employment for "Cause": (i) the Executive's willful refusal to
perform or substantial disregard of the Executive’s duties to the Company that
is not cured within fifteen (15) days of written notice (specifying the failure)
thereof from the Board, (ii) the commission by the Executive of a willful and
material breach of Article IV, (iii) the conviction of any felony by the
Executive (or the equivalent thereof under the laws of any state), (iv) the
commission of any act constituting financial dishonesty against the Company
(which act would be chargeable as a crime under applicable law), (v) the
Executive‘s engaging in any other act of dishonesty, fraud, intentional
misrepresentation, moral turpitude, illegality or harassment that, as determined
in good faith by the Board, would (A) materially adversely affect the business
or reputation of the Company with its current or prospective customers,
suppliers, lenders and/or other third parties with whom it does or might do
business or (B) expose the Company to a risk of civil or criminal legal damage,
liabilities or penalties, (vi) the repeated failure by the Executive to follow
the directives of the Board that is not cured within fifteen (15) days of
written notice (specifying the failure) thereof from the Board, or (vii) any
material misconduct by the Executive in connection with the business affairs of
the Company that is not cured within fifteen (15) days of written notice
(specifying the failure) thereof from the Board.


It shall be presumed that any termination of the Executive by the Company is
without Cause, and such presumption may only be overcome by clear and convincing
evidence that the termination of the Executive’s employment can properly be
construed as for Cause. If the issue of “Cause” is litigated in a proceeding in
any court or through any means of alternative dispute resolution and such issue
is resolved in the Executive’s favor, the Company shall reimburse the Executive
for all reasonable attorney’s fees, costs and expenses incurred by the Executive
in such proceeding.


(c)  ”Change of Control“ shall mean: (i) a merger or consolidation of the
Company with or into another corporation other than a transaction (A) in which
the Company is the surviving Corporation (except where such other merger or
consolidation party is controlled by or under common control with another
corporation) or (B) merging or consolidating the Company with any corporation
controlling, controlled by or under common control with the Company (in which
case the surviving corporation shall be deemed the ”Company“ for purposes of
this Agreement), or (ii) the sale of all or substantially all the assets of the
Company to any corporation or entity, other than a sale to any corporation or
entity controlling, controlled by or under common control with the Company prior
to such transaction (in which case the surviving corporation shall be deemed the
”Company“ for purposes of this Agreement).


ARTICLE IV


Non-Competition; Confidential Information


Section 4.01 Non-Competition. (a) Subject to Sections 4.01(b) and 4.01(c), the
Executive shall not engage in any activities, whether as employer, proprietor,
partner, stockholder (other than as the holder of less than 5% of the stock of a
corporation listed on a national securities exchange or in the National
Association of Securities Dealers, Inc. Automated Quotation System (such a
corporation being hereinafter referred to as a "Public Corporation")), director,
employee, consultant or otherwise, of any company with substantially the same
business as or that competes directly with the Company in the United States
during the following periods:
 
 
8

--------------------------------------------------------------------------------

 
 
(i) the Employment Period; and


(ii) during any period after the termination of this Agreement pursuant to
Article III for which the Executive is being or has been paid Basic
Compensation, Incentive Compensation and Benefits.


(b)  The Executive shall not be deemed to be in breach of this Agreement by
reason of services performed for a subsidiary or affiliate of the Company. 
 
(c) Notwithstanding anything to the contrary contained herein, if the Company
finds that the Executive has violated any covenants contained in Section 4.01,
4.02 or 4.03, the Company shall be obligated to pay any amounts due to the
Executive ("Escrow Amount") to Goodwin Procter LLP, as escrow agent ("Escrow
Agent"), at 599 Lexington Avenue, New York, New York 10022. Escrow Agent shall
hold the Escrow Amount in escrow until a court or agency legally empowered to
enforce the covenants contained in Section 4.01, 4.02 and 4.03 reaches a final
determination whether the Executive has violated any such covenants or until
mutually instructed by the parties. Escrow Agent shall disburse the Escrow
Amount in accordance with such court or agency's final determination or pursuant
to such party instructions.


Section 4.02 Non-Interference. During the Employment Period and the period of
non-competition as determined pursuant to Section 4.01(a), the Executive:


(a) shall not publicly disparage any of the products, services or actions of the
Company or any of the Company's subsidiaries or affiliates; and


(b)  shall not, whether for his own account or for the account of any other
individual, partnership, firm, corporation or other business organization,
solicit, endeavor to entice away from the Company, or otherwise interfere with
the relationship of the Company with any person or entity who is, or was within
the then most recent 12-month period, a customer or client of the Company.
 
Section 4.03. Trade Secrets. The Executive shall not, at any time during the
Employment Period or thereafter, use (except for the sole benefit of the
Company, the Company's subsidiaries and affiliates) or, without the written
consent of the Board, divulge to any person (other than, during the Employment
Period, an executive of the Company or any of the Company's subsidiaries or
other person to whom disclosure is reasonably necessary or appropriate or
legally required in connection with the Executive's duties hereunder) any trade
secrets or other confidential information of the Company or any of its
subsidiaries or affiliates, except to the extent that (a) such information
becomes a matter of public record, or is published in a newspaper, magazine or
other periodical available to the general public, in each case, through no
violation of this Agreement by the Executive or (b) such disclosure is required
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process provided that the
Executive shall immediately notify the Company of the existence, terms and
circumstances surrounding such a request so that it may seek an appropriate
protective order. When the Executive ceases to be employed by the Company, the
Executive shall surrender to the Company all records and documents in any form
obtained by him or entrusted to him during the course of his employment
hereunder (together with all copies thereof) that pertain to the business of the
Company or its subsidiaries or affiliates or that were paid for by the Company
or any of the Company's subsidiaries or affiliates provided that the Executive
may retain copies of such documents as may be necessary for the Executive's
personal records for federal income tax purposes or, with the approval of the
Board, for other purposes relating to the Executive's legal affairs, which
approval shall not be unreasonably withheld.

 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.04. Survival of Terms. The covenants contained in Sections 4.01, 4.02
and 4.03 shall survive the termination of the Executive's employment.


ARTICLE V


Miscellaneous


Section 5.01. Services as Officer or Director. During the Employment Period, the
Executive shall subject to shareholder election serve as a director of the
Company and as an officer and director of all current and future subsidiaries
and affiliates of the Company without any additional compensation for such
services provided that the Executive shall be provided with reasonable and
customary directors and officers insurance if any such corporation is or becomes
publicly held and further provided that the Company shall cause any such
subsidiary and affiliate to save the Executive harmless from any and all
liability arising out of the performance of the Executive’s duties as director
and officer.


Section 5.02. Right to Change Business. This Agreement and any rights or
privileges granted to the Executive hereunder shall not prevent the Company or
any of the Company's subsidiaries from exercising its corporate powers to modify
the business operations or activities of such entity.


Section 5.03. Notices. Any notice or request required or permitted to be given
under this Employment Agreement shall be sufficient if in writing and delivered
personally or sent by registered mail, return receipt requested, to the
addresses set forth below or to any other address designated by either party by
notice similarly given. Such notice shall be deemed to have been given upon the
personal delivery thereof or three days after the date of such mailing thereof,
as the case may be.


If to the Executive, to:
Leslie Hudson
c/o DOV Pharmaceutical, Inc.
433 Hackensack Avenue
Hackensack, New Jersey 07601
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Company, to:


DOV Pharmaceutical, Inc.
433 Hackensack Avenue
Hackensack, New Jersey 07601
Attention of the General Counsel
 
Section 5.05. Assignment and Succession. The Executive acknowledges that the
services to be rendered by him hereunder are unique and personal. Accordingly,
the Executive may not assign any of his rights or delegate any of his duties or
obligations under this Agreement. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and be binding upon its
successors and assigns.


Section 5.06. Headings. The headings contained in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.


Section 5.07. Applicable Law. This Agreement shall be interpreted in accordance
with the laws of the State of New Jersey, without regard to conflict of law
rules. Each party hereby irrevocably consents and submits to the in personam
jurisdiction of any court of general jurisdiction in the State of New Jersey,
which shall serve as the sole and exclusive forum in any suit, action or
proceeding arising out of or in connection with this Agreement.


Section 5.08. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulations.


Section 5.9. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with regard to the subject matter contained
herein, and supersedes all prior agreements including the employment agreement
offer letter dated June 13, 2005, or understandings between the parties hereto
or any related parties. This Agreement may be amended only pursuant to a writing
signed by both parties hereto.


Section 5.10. Waivers. Any term or provisions of this Agreement may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefits thereof but only to the extent evidenced by a writing
executed by such party. The failure of any party hereto to enforce at any time
any provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part
hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 5.11. Partial Invalidity. Each provision hereof shall be interpreted in
such manner as to be effective and valid under applicable law, but in case any
one or more of the provisions contained herein is for any reason held to be
unenforceable in any respect, such unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
unenforceable provision or provisions had never been contained herein unless the
deletion of such provision or provisions would result in such a material change
as to cause the remaining terms hereof to be unreasonable.


Section 5.12. Execution of Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be considered an original instrument,
but all of which shall be considered one and the same agreement, and shall
become binding when one or more counterparts have been signed by each of the
parties and delivered to the other. A facsimile signature on this Agreement
shall have the same force and effect as an original signature.


IN WITNESS WHEREOF the Company has caused this Agreement to be signed by its
duly authorized officer and the Executive has signed this Agreement as of the
day and year first above written.


DOV Pharmaceutical, Inc.


By: /s/ Arnold Lippa        
Arnold Lippa, CEO and Chairman of the Board of Directors

 
LESLIE HUDSON


By: /s/ Leslie Hudson      
Leslie Hudson
 
 
 
12

--------------------------------------------------------------------------------

 